Shbpley, C. J.
— The suit was entered in this Court on appeal from the judgment of a justice of the peace. In such cases the original writ is not presented. It remains with the justice. The appellant is required by the statute c. 116, § 11, to “produce a copy of the record and of all the papers filed in the case,” except depositions or other written evidence or documents, the originals of which are to be produced. The record is not liable to be explained or contradicted by parol testimony, or extraneous documents. A copy of the record regulai’ly authenticated is the legal and best evidence of it.
If the motion might have been otherwise available it was made too late. Shorey v. Hussey, 32 Maine, 579 ; Brewer v. Sibley, 13 Met. 175.

Exceptions sustained and action to stand for trial.